Citation Nr: 1236836	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  12-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for tinnitus.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are duplicative of the evidence in the paper claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Competent and credible evidence does not reflect tinnitus during service or for many years thereafter, and the most probative evidence fails to link the Veteran's current tinnitus to military service or to service-connected hearing loss.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in August 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records (STRs) and VA examination reports.  A representative's statement submitted with the Veteran's October 2010 claim indicated that the Veteran has no medical evidence in connection with the claim.  Thus, the Board finds that all reasonable avenues for obtaining evidence in support of the claim have been investigated, and no further development of the record is necessary in order to fairly decide this claim.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting argument and reporting for examinations.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that his current tinnitus is related to acoustic trauma incurred while working as an aircraft mechanic in active duty service or, in the alternative, is related to his service-connected hearing loss.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

Tinnitus has been defined as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson, is competent to testify as to the presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that his current tinnitus was likely caused by aircraft and other flightline noise while working as an aircraft mechanic in the U.S. Navy.  The Veteran's DD Form 214 lists his duty assignment as Patrol Squadron.  The Veteran was granted service connection for hearing loss in January 2011 in part on the basis of likely noise exposure in service, and the Board concedes that the Veteran had noise exposure in service.

The Veteran's STRs are silent for any complaints or treatment of tinnitus.  The claims folder is devoid of any evidence showing treatment related to tinnitus between his January 1955 separation from service and the January 2011 VA examination report, and the Veteran's representative indicated in an October 2010 statement that the Veteran had no evidence to submit concerning treatment or diagnosis or tinnitus.  As will be discussed further below, while the Veteran first indicated on his October 2010 claim that the date tinnitus began was "in-service," the Veteran's subsequent statements to VA examiners have indicated that tinnitus in fact began much later.

The Veteran underwent a VA audiology examination in January 2011.  He reported to the examiner that he had experienced tinnitus intermittently for the past 10 years and that it had become more noticeable in the past few years.  The Veteran described his in-service noise exposure from aircraft noise and reported that though he worked for McDonnell Douglas building aircraft engines and as an operator in a chemical plant after service, during that time he wore hearing protection whenever he was in a noisy area.  The Veteran reported that his tinnitus occurs at night while watching television or when he is in a quiet environment.  He described his symptoms as sounding like "cricket sounds or night sounds."  The examiner opined that because the Veteran's tinnitus has only been noticeable for the past 10 years, the significant delay in the onset of symptoms since separation from service and the lack of any mention of tinnitus in the STRs indicates that the Veteran's tinnitus is "not as least as likely as not related to his military service, nor his hearing loss."

The Veteran was provided with an additional VA examination in March 2012.  Audiological testing could not be completed on that date due to occluding cerumen in the left ear canal.  The Veteran's examination was rescheduled and performed in July 2012.  The examiner reviewed the previous VA examination and noted that it indicated that there was no documentation for tinnitus in the Veteran's STRs.  The examiner also discussed the Veteran's history with the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (failure to review the claims file does not render opinion inadequate if it can be shown that the examiner was familiar with the claimant's medical history).  During the examination the Veteran reported that he began experiencing tinnitus approximately 12 years ago and that he was not aware of a specific causal event.  He reported that his symptoms sounded like crickets.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure and was less likely as not secondary to or aggravated by his hearing loss.  The examiner further explained that this was due to the "extensive delay in onset of the tinnitus and the lack of documentation in the service medical records" and because tinnitus can also be caused by "other issues such as medications, excessive caffeine, nicotine, and high blood pressure."  The examiner also stated that "[h]earing loss does not cause tinnitus or vice versa."

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.

Although the Veteran is competent to report observable symptoms such as ringing in the ears, the Board finds that, to the extent that the Veteran has claimed that tinnitus began while he was still in the service, such a contention is not credible.  
The Veteran wrote in his October 2010 claim that tinnitus began "in-service," and this statement was then referenced by the Veteran's representative in a September 2012 statement.  While the Veteran's representative further stated that the Veteran may have told the examiner that his tinnitus only began 10-12 years ago because he had misunderstood the question or was reporting additional ear symptoms, the Board finds this argument unconvincing.  The Board finds the statements made to two audiologists on two separate occasions regarding ringing of the ears to be more credible and probative than a contention made upon the filing of a claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Moreover, it appears unlikely that the Veteran misunderstood the examiners' questions in both examinations, and in the January 2011 examination the Veteran indicated that while his tinnitus began around 10 years ago, it had become more noticeable during the past couple of years, suggesting that the examiner sought clarification of the time frame of onset and severity from the Veteran.  In short, the Veteran's current contentions of experiencing tinnitus during service are inconsistent with his two separate statements made to medical professionals for the purpose of medical examination and assessment, and hence the Board finds any assertion that tinnitus began in service to be simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in law evidence, the lack of contemporaneous medical records, and significant time delay between the observations and the date on which the statements were written in weighing credibility).

To the extent the Veteran believes that his current tinnitus is related to noise exposure during service or to service-connected hearing loss, the Board finds the medical opinions of the VA examiners on this question to be of greater probative value than the Veteran's lay assertions.  In this regard, there is no indication that the Veteran has any specialized knowledge in audiological disorders, and as a layperson, he is not competent to provide a medical opinion on the etiology of his current tinnitus.  The question of whether tinnitus arising many years after significant noise exposure is due to that prior noise exposure requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Both the January 2011 and July 2012 VA examiners provided a rationale for the opinion that the Veteran's tinnitus is less likely as not caused by or a result of in-service acoustic trauma or caused or aggravated by service-connected hearing loss.  The January 2011 opinion was provided following claims file review and examination of the Veteran, and the July 2012 examination was similarly based on an accurate history and examination of the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, such opinions are entitled to the greatest probative weight.  The Board finds the VA examiners' opinions to be more probative than the Veteran's lay assertions as to the onset and etiology of any current tinnitus. 

The Board also notes that the Veteran's representative has briefly quoted medical treatise information concerning a relationship between hearing loss and tinnitus in a September 2012 statement.  However, the treatise evidence, standing alone, does not address the facts that are specific to the Veteran's case and does not establish a relationship between the Veteran's disability and service or service-connected disability.  Accordingly, it is of negligible probative value.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board finds the opinions of the VA examiners, who considered the facts specific to the Veteran, to be of significantly greater probative value in this case.  

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's tinnitus was not shown in service or for many years thereafter, and tinnitus has not been shown by competent and probative medical evidence to be causally related to his active service, including in-service noise exposure or as secondary to service-connected hearing loss.  While the Board has considered the Veteran's lay contentions as to the etiology of his current tinnitus, the Board has accorded the medical examinations of record greater probative value.  Accordingly, service connection for tinnitus is not warranted on any basis.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


